                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

VICTOR ANDERSON,                                 :
     Plaintiff,                                  :     CASE NO. 3:19-CV-288 (MPS)
                                                 :
        v.                                       :
                                                 :
LIEUTENANT MATIAS, et al.,                       :
     Defendants.                                 :     April 16, 2019

________________________________________________________________________

                               INITIAL REVIEW ORDER

        On February 27, 2019, the plaintiff, Victor Anderson, a pro se inmate currently

confined at the MacDougall-Walker Correctional Institution in Suffield, Connecticut,

brought a civil rights action under 42 U.S.C. § 1983 against Lieutenant Matias and five

other unidentified Department of Correction (“DOC”) officials in their individual

capacities for damages and declaratory relief. Compl. (ECF No. 1). He claims that the

defendants violated his rights under the Eighth Amendment to the United States

Constitution. Id. at 2. He is also raising state law claims of assault, battery, and

spoliation of evidence against the defendants. Id. at ¶¶ 25-26. On March 6, 2019,

Magistrate Judge William I. Garfinkel granted the plaintiff’s motion to proceed in forma

pauperis. See Order No. 6. For the following reasons, the complaint is dismissed in part.

   I.        Standard of Review

        Under 28 U.S.C. § 1915A, the Court must review prisoner civil complaints and

dismiss any portion of the complaint that is frivolous or malicious, that fails to state a

claim upon which relief may be granted, or that seeks monetary relief from a defendant

who is immune from such relief. Although detailed allegations are not required, the

complaint must include sufficient facts to afford the defendants fair notice of the claims
and the grounds upon which they are based and to demonstrate a right to relief. Bell

Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007). Conclusory allegations are not

sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atlantic, 550 U.S. at 570.

“A claim has facial plausibility when the plaintiff pleads factual content that allows the

[C]ourt to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft, 556 U.S. at 678 (citing Bell Atlantic, 550 U.S. at 556). Nevertheless,

it is well-established that “[p]ro se complaints ‘must be construed liberally and

interpreted to raise the strongest arguments that they suggest.’” Sykes v. Bank of

America, 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d

Cir. 2010) (discussing special rules of solicitude for pro se litigants).

    II.      Factual Allegations

          On November 19, 2016, at approximately 6:14 a.m., the plaintiff became involved

in an altercation with another inmate at the Hartford Correctional Center, which

prompted staff to call a “Code Blue.” Compl. ¶ 8. The defendants responded to the area

but paused at the door to the plaintiff’s wing, which was closed. Id. at ¶¶ 9-11. At that

moment, the plaintiff pushed the other inmate away in an attempt to end the altercation.

Id. at ¶ 10. When the door to the wing opened, Lieutenant Matias entered the unit and

deployed chemical agent to the left side of the plaintiff’s face. Id. at ¶ 11. The plaintiff

then turned to his right and sat down “in a viable position” with his legs extended and

crossed and his hands behind his back, facing away from Matias. Id. Matias continued

to deploy chemical agent on the back of the plaintiff’s head for approximately fifteen




                                               2
seconds. Id. at ¶ 12. At no time did any of the defendants order the plaintiff to stop

fighting or assume a particular position. Id.

        After Matias finished deploying chemical agent, one of the defendants ordered the

plaintiff to roll over onto his stomach with his hands behind his back. Compl. ¶ 13. The

plaintiff complied with the order, and one of the defendants handcuffed him. Id. The

defendants first removed the other inmate from the area and then ordered the plaintiff to

stand and walk to the medical unit. Id. at ¶ 14.

        When he arrived at the medical unit, medical staff removed the chemical agent

from his face, thereby relieving the burning pain in his eyes and his shortness of breath.

Compl. ¶ 15. The plaintiff was then brought to another room and held under a stream of

water. Id. at ¶ 16. The water “reactivated” the chemical agent causing the plaintiff to

again experience difficulty breathing. Id. The plaintiff tried to pull his face away from

the stream to catch his breath, but the official who was holding his head would not let

him move. Id. at ¶ 17. The plaintiff was kept under running water for approximately

fifteen seconds, which was long enough to “reactivate” the chemical agent but not long

enough for adequate decontamination. Id. He was then brought to a restrictive housing

unit (“RHU”) for a strip search. Id. at ¶ 18.

        After completing the strip search, officers placed the plaintiff in a cell without

permitting him to shower to fully decontaminate. Compl. ¶ 19. The plaintiff was not

permitted to shower until two days later.1 Id.




1
 The plaintiff alleges that he was not permitted to shower until “Monday evening” but does not specify a
date or the amount of time that passed between the altercation and the shower. The Court takes judicial
notice that November 19, 2016, the date of the altercation, was a Saturday, and thus, the plaintiff was
permitted to shower the following Monday, two days later.


                                                    3
           The plaintiff spent seven days in the RHU without shoes or a change of clothes.

Compl. ¶ 20. He was not allowed to change his bed linens and, thus, was forced to sleep

in the same linens while still covered in the chemical agent that Matias had deployed on

him. Id. The plaintiff was released from the RHU on November 26, 2016, but he did not

receive his property or an opportunity to shower until December 3, 2016. Id. at ¶ 21.

While in the RHU, he continued to experience difficulty breathing. Id.

    III.      Analysis

           The plaintiff claims that the defendants violated his Eighth Amendment protection

against cruel and unusual punishment by subjecting him to excessive force and/or failing

to report staff misconduct during the altercation. See Compl. ¶ 23. However, upon

further review, the Court concludes that the Eighth Amendment does not apply in this

case because the plaintiff was a pretrial detainee at the time of the incident, not a

prisoner.2 See Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017) (pretrial detainee’s

claims challenging conditions of confinement governed by Due Process Clause of

Fourteenth Amendment, not Eighth Amendment). Thus, the Court will analyze his

excessive force claim under the Fourteenth Amendment. See Brown v. Harrington, No.

3:18-CV-2029 (KAD), 2019 WL 135654, at *2 (D. Conn. Jan. 8, 2019) (analyzing

pretrial detainee’s excessive force claim under Fourteenth Amendment). The plaintiff is

also raising state law claims of assault, battery, and spoliation of evidence. The Court

will permit his Fourteenth Amendment excessive force claim for damages to proceed



2
  State judicial records show that the plaintiff was arrested on November 15, 2016, four days before the
alleged incident and convicted on December 11, 2018. State v. Anderson, No. HHB-CR16-0285533-T,
judicial district of New Britain (Conn. Super. Ct. Nov. 15, 2016). Prior to that arrest, his last conviction
was on October 7, 2015, which resulted in a four-month sentence. State v. Anderson, No. H15N-CR15-
0279875-S, Geographical Area 15 at New Britain (Conn. Super. Ct. Sept. 18, 2015); State v. Anderson, No.
H15N-CR14-0271331-S, Geographical Area 15 at New Britain (Conn. Super. Ct. Jan. 8, 2014).


                                                     4
against all defendants and his assault and battery claims to proceed against defendant

Matias for damages.

       A. Fourteenth Amendment

       In order to state an excessive force claim under the Fourteenth Amendment, the

plaintiff “‘must show only that the force purposely or knowingly used against him was

objectively unreasonable.’” Fletcher v. City of New London, No. 3:16-CV-241 (MPS),

2018 WL 4604306, at *10 (D. Conn. Sept. 25, 2018) (quoting Kingsley v. Hendrickson,

135 S. Ct. 2466, 2473 (2015)). “‘[O]bjective reasonableness turns on the facts and

circumstances of each particular case.’” Id. (quoting Kingsley, 135 S. Ct. at 2473). In

Kingsley, the United States Supreme Court identified several factors to consider in

determining the reasonableness or unreasonableness of the force used:

       the relationship between the need for the use of force and the amount of
       force used; the extent of the plaintiff’s injury; any effort made by the officer
       to temper or to limit the amount of force; the severity of the security
       problem at issue; the threat reasonably perceived by the officer; and whether
       the plaintiff was actively resisting.

135 S. Ct. at 2473. The determination is made “from the perspective of a reasonable

officer on the scene, including what the officer knew at the time, not with 20/20 vision of

hindsight.” Id.

       Construed liberally, the plaintiff’s complaint states a plausible excessive force

claim against Lieutenant Matias, who sprayed chemical agent in his face and continued to

do so for approximately fifteen seconds after the plaintiff had retreated to a compliant

position. Aside from alleging their presence during the incident, however, the plaintiff

has not alleged facts showing that any of the other defendants subjected him to excessive

force. Although it is not entirely clear from the complaint how many of the other




                                              5
defendants witnessed Matias’ actions, the Court will permit the excessive force claim to

proceed against the Doe defendants based on their failure to intervene.

       It also appears from the complaint that the plaintiff may be attempting to raise a

separate deliberate indifference to safety claim based on his confinement in the RHU for

one week after the incident without being allowed to shower and fully decontaminate

from the chemical agent. See Compl. ¶¶ 20-21. The inability to shower allegedly

perpetuated his shortness of breath during that week. See id. at ¶ 21.

       To state a claim that an official acted with deliberate indifference to his safety or

subjected him to unconstitutional conditions of confinement, a pretrial detainee must

allege facts showing that the challenged condition was “‘sufficiently serious’ – that is [it]

‘pose[d] an unreasonable risk of serious damage to his health.’” Rogers v. Faucher, No.

3:18-CV-1809 (JCH), 2019 WL 1083690, at *4 (D. Conn. Mar. 7, 2019) (quoting

Darnell, 849 F.3d at 30). He must also allege that “the defendant-official acted

intentionally to impose the alleged condition, or recklessly failed to act with reasonable

care to mitigate the risk that the condition posed to the pretrial detainee even though the

defendant-official knew, or should have known, that the condition posed an excessive

risk to health or safety.” Id. (quoting Darnell, 849 F.3d at 35).

       The complaint as written does not state a plausible Fourteenth Amendment claim

based on the denial of showers while the plaintiff was confined in the RHU. It is not

clear whether the plaintiff requested permission to shower from one or more of the

defendants or who gave the order to place him in the RHU without access to a shower.

Nor is it clear whether any defendant knew, or should have known, that he lacked access




                                              6
to a shower. Thus, any additional Fourteenth Amendment claim based on the

confinement in the RHU following the incident is dismissed subject to amendment.

       B. State Law Claims

       The plaintiff is also asserting state law claims of assault, battery, and spoliation of

evidence against the defendants. Compl. ¶¶ 25-26. This Court can exercise supplemental

jurisdiction over a state law claim if:

       (1) there is a claim arising under the federal constitution or federal laws; (2)
       the relationship between the federal claim and the state claim permits the
       conclusion that the entire action comprises but one constitutional case; (3)
       the federal claim has substance sufficient to confer subject matter
       jurisdiction on the court; and (4) the state and federal claims derive from a
       common nucleus of operative fact.

Miller v. Lovett, 879 F.2d 1066, 1071 (2d Cir. 1989), abrogated on other grounds,

Graham v. Connor, 490 U.S. 386 (1989); United Mine Workers v. Gibbs, 383 U.S. 715,

725 (1966). In this case, the plaintiff has stated plausible assault and battery claims

against Matias based on his excessive use of force on November 19, 2016. See Germano

v. Dzurenda, No. 3:09-CV-1316 (SRU), 2011 WL 1214435, at *22 (D. Conn. Mar. 28,

2011) (defining civil assault as “the intentional causing of imminent apprehension of

harmful or offensive contact with another” and battery as “intending to cause harmful or

offensive contact with the person of the other or a third person . . .”). Because these

claims arise from the same set of facts as his excessive force claim, the Court will

exercise supplemental jurisdiction over the assault and battery claims and permit them to

proceed against Matias for damages. Aside from failing to report the incident, however,

there are no facts showing that any of the other defendants subjected the plaintiff to the

use of force. Therefore, the assault and battery claims will proceed only against Matias.




                                              7
        The plaintiff also claims that the defendants committed “spoliation in violation of

article twenty-nine of the Amendment to the Connecticut [C]onstitution.” Compl. ¶ 29.

The Court is aware of no such state constitutional provision. Spoliation refers to “the

destruction or significant alteration of evidence, or the failure to preserve property for

another’s use as evidence in pending or reasonably foreseeable litigation.” Taylor v. City

of New York, 293 F.R.D. 601, 609 (S.D.N.Y. 2013) (quoting West v. Goodyear Tire &

Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999)). A spoliation claim is most often raised in

the context of discovery, and a district court may impose sanctions for the spoliation of

evidence pursuant to Federal Rule of Civil Procedure 37. See id. A party seeking

sanctions for the spoliation of evidence must show: “(1) that the party having control over

the evidence had an obligation to preserve it at the time it was destroyed; (2) that the

records were destroyed with a culpable state of mind; and (3) that the destroyed evidence

was relevant to the party’s claim . . . such that a reasonable trier of fact could find that it

would support that claim.” Id. (quoting Residential Funding Corp. v. DeGeorge Fin.

Corp., 306 F.3d 99, 107 (2d Cir. 2002)). Here, there are no facts alleged in the complaint

which would support a claim for such a violation. Thus, the plaintiff’s “spoliation” claim

under the state constitution is dismissed.

        C. Declaratory Relief

        In addition to damages, the plaintiff seeks a declaration that Matias’ use of

excessive force and the Doe defendants’ failure to report the incident violated his

constitutional and state law rights. Compl. at 9. Declaratory relief serves to “settle legal

rights and remove uncertainty and insecurity from legal relationships without awaiting a

violation of that right or a disturbance of the relationship.” Colabella v. American




                                               8
Institute of Certified Public Accountants, No. 10-CV-2291 (KAM) (ALC), 2011 WL

4532132, at *22 (E.D.N.Y. Sept. 28, 2011) (citations omitted). Declaratory relief

operates prospectively to enable parties to adjudicate claims before either side suffers

great damages. See In re Combustion Equip. Assoc., Inc., 838 F.3d 35, 37 (2d Cir. 1998).

In this case, the plaintiff’s request for declaratory relief only concerns past actions. He

has not identified any legal relationships or issues that require resolution by declaratory

relief. See Ward v. Thomas, 207 F.3d 114, 119-20 (2d Cir. 2000) (Eleventh Amendment

bars declaration that state violated federal law in the past). Therefore, his request for

declaratory relief is dismissed.

                                         ORDERS

       In accordance with the foregoing analysis, the Court enters the following orders:

       (1) The Fourteenth Amendment claim for excessive force may proceed against

all defendants in their individual capacities for damages. The state law assault and

battery claims may proceed against Matias in his individual capacity for damages. All

other claims are dismissed. To the extent the plaintiff can allege facts showing that any

of the defendants acted with deliberate indifference to his safety during his confinement

in the RHU, he may file an amended complaint within thirty (30) days from the date of

this Order. The amended complaint must contain specific facts showing each defendant’s

personal involvement in the alleged deprivation.

       (2) The Clerk shall verify the current work address for Matias with the DOC

Office of Legal Affairs, mail a waiver of service of process request packet containing the

complaint to Matias at the confirmed address within twenty-one (21) days of this Order,

and report to the Court on the status of the waiver request on the thirty-fifth (35) day




                                              9
after mailing. If Matias fails to return the waiver request, the Clerk shall make

arrangements for in-person service by the U.S. Marshals Service on him, and he shall be

required to pay the costs of such service in accordance with Fed. R. Civ. P. 4(d).

       (3) Because the plaintiff has not identified the Doe defendants by their names, the

Clerk is unable to effect service on them in their individual capacities. Within ninety (90)

days from the date of this Order, the plaintiff must file a notice with the court identifying

these defendants by their actual names. Failure to do so will result in the dismissal of

these defendants from this action.

       (4) The Clerk shall send a courtesy copy of the complaint and this Order to the

DOC Office of Legal Affairs.

       (5) Matias shall file his response to the complaint, either an answer or motion to

dismiss, within sixty (60) days from the date the notice of lawsuit and waiver of service

of summons forms are mailed to him. If he chooses to file an answer, he shall admit or

deny the allegations and respond to the cognizable claims recited above. He may also

include any and all additional defenses permitted by the Federal Rules.

       (6) Discovery, pursuant to Fed. R. Civ. P. 26-37, shall be completed within six

months (180 days) from the date of this Order. Discovery requests need not be filed

with the Court.

       (7) All motions for summary judgment shall be filed within seven months (210

days) from the date of this Order.

       (8) Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a




                                             10
dispositive motion within twenty-one (21) days of the date the motion was filed. If no

response is filed, or the response is not timely, the dispositive motion can be granted

absent objection.

       (9) If plaintiff changes his address at any time during the litigation of this case,

Local Court Rule 83.1(c)2 provides that he MUST notify the court. Failure to do so can

result in the dismissal of the case. The plaintiff must give notice of a new address even if

he is incarcerated. He should write “PLEASE NOTE MY NEW ADDRESS” on the

notice. It is not enough to just put the new address on a letter without indicating that it is

a new address. If the plaintiff has more than one pending case, he should indicate all of

the case numbers in the notification of change of address. The plaintiff should also notify

defendants or defense counsel of his new address.

       It is so ordered.

       Dated at Hartford, Connecticut this 16th day of April 2019.


                                                              /s/ MICHAEL P. SHEA_____
                                                               Michael P. Shea
                                                               United States District Judge




                                              11
